Citation Nr: 0728964	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Pursuant to a July 2007 motion and the Board's granting 
thereof in September 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
hearing problems during active duty; sensorineural hearing 
loss and tinnitus were not manifest within one year of 
service separation; and the competent medical evidence on 
file discounts a link between current bilateral hearing loss 
and bilateral tinnitus and service to include in-service 
noise exposure. 

2.  The veteran does not suffer from a bilateral knee 
disability that is the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b) (West 2002 & West Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002 & 
West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claims, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The veteran was afforded a VA medical examination in January 
2005 to obtain an opinion as to whether his bilateral hearing 
loss and bilateral tinnitus could be directly attributed to 
service.  Further examination or opinion is not needed on 
these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

With regard to the veteran's claim of entitlement to service 
connection for a bilateral knee disability, the veteran was 
not afforded a VA examination.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event (i.e. a bilateral knee injury during 
service).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

Bilateral Hearing Loss & Bilateral Tinnitus

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus as a result of operating 
heavy equipment during service, which caused his hearing to 
decrease.  He also stated that he was not afforded any 
hearing protection during his time in service.

Review of the veteran's service medical records does not 
indicate that the veteran suffered from any hearing 
disabilities during his time in service.  In fact, the 
veteran's entrance and separation examinations found his 
hearing to be 15/15 for the whispered voice test.  See 
enlistment examination, August 17, 1948 and separation 
examination, June 17, 1952; see also Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.)  The Board acknowledges that 
the veteran's military occupational specialty (MOS) was 
listed as a heavy equipment operator.  See Department of 
Defense (DD) Form 214.  However, there is no evidence of 
hearing loss or tinnitus in service or within 1 year of 
service separation. 

The first record of treatment for any hearing disability was 
noted in September 2003.  The veteran sought treatment at the 
Ear, Nose and Throat Center with complaints of progressive 
bilateral hearing loss and bilateral tinnitus.  See Ear, Nose 
and Throat Center, treatment record, September 2, 2003.  The 
examiner noted that the veteran had sustained a large amount 
of noise exposure beginning with service and then followed by 
post-service automotive repair work.  It was also noted that 
the veteran did not wear hearing protection during service or 
after.  The veteran was diagnosed with bilateral hearing loss 
and bilateral tinnitus.  The examiner did not provide a 
medical nexus between the veteran's alleged exposure to 
acoustic trauma in service and his current disabilities.

The veteran later participated in a VA audiological 
examination in January 2005.  The veteran reported noise 
exposure during his time in service and after service as he 
continued to work with heavy construction equipment and as a 
mechanic.  The veteran also stated that he was exposed to 
recreational noise during his hunting trips, approximately 
two to three times per year.  The examiner noted that the 
veteran's hearing was considered normal at both entrance and 
separation from service.  It was found that it was not likely 
that the veteran's current bilateral hearing loss and 
bilateral tinnitus were the result of a disease or injury in 
service.  The examiner considered the significant amount of 
time between diagnosing the veteran and his time in service, 
in addition to the fact that the veteran's father suffered 
from hearing loss in stating a negative medical nexus.  See 
VA audiological examination report, January 21, 2005.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hearing loss and 
tinnitus complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hearing complaints, symptoms, or findings for fifty years 
between the period of active duty and the medical reports 
dated in 2003 is itself evidence which tends to show that 
bilateral hearing loss and bilateral tinnitus did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately).

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss and bilateral tinnitus are due to noise exposure 
in service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he sustained certain 
injuries during service (to include noise exposure) or that 
he experienced certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).  As such, the veteran's assertions regarding the 
etiology of his current bilateral hearing loss and bilateral 
tinnitus are of little probative value.  


Conversely, the VA examiner's January 2005 opinion is of 
tremendous evidentiary weight as the rationale was based on 
not only an examination of the veteran but a review of the 
claims file which included the veteran's service medical 
records.  The Board accords the VA opinion to be persuasive 
and the most probative evidence on file with regard to nexus.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claims that his current bilateral hearing loss 
and bilateral tinnitus are related to service.  There is not 
an approximate balance of evidence.  

Bilateral Knee Disability

The veteran contends that his current bilateral knee 
disabilities are due to an injury in service.  Specifically, 
the veteran claims that in 1951 while stationed in Japan, he 
jumped off of a bulldozer that was rolling over and violently 
twisted both knees.  The veteran stated that the sick call 
station was located approximately 30 minutes away from where 
he was stationed.  He stated that a field medic wrapped his 
knees and he returned to duty immediately.  The veteran 
stated that problems continued until he was discharged from 
service, hereafter he then sought treatment for his bilateral 
knee disabilities.

Review of the veteran's service medical records do not reveal 
any complaints of or treatment for bilateral knee 
disabilities or pain.  The veteran's service entrance and 
separation examinations were also negative for any complaints 
of knee pain.  See enlistment examination, August 17, 1948 
and separation examination, June 17, 1952.

The first indication that the veteran received any treatment 
for knee pain was in June 1973, more than 20 years after his 
discharge from service.  The veteran has been continuously 
treated for bilateral knee disabilities since that time, and 
has also undergone bilateral knee replacement surgery.  The 
Board notes that private treatment records dated in November 
1978 indicated that the veteran had a turning accident at 
work and suffered from acute onset of pain in his right knee.  
See William O. Hopkins, M.D., private treatment note, 
November 30, 1978.  A treatment record dated in August 1984 
noted that while at a racetrack in Omaha, Nebraska, a folding 
chair collapsed underneath the veteran and caused him to 
injure his left knee.  See William O. Hopkins, M.D., private 
treatment note, August 7, 1984.  It is clear that the veteran 
has suffered from intervening knee injuries since he was 
discharged from service.  In November 1996, the veteran was 
diagnosed with arthritis, mildly widespread.  See Edward J. 
Robertson, private treatment note, November 8, 1996.  The 
veteran continued to receive treatment for his bilateral knee 
disabilities from Dr. Hopkins through 2003.  No medical nexus 
statement has been associated with the veteran's claims 
folder.

As noted above, the only remaining evidence in support of the 
veteran's claim is his own lay statements, which are not 
probative.  See Espiritu, supra.  The Board concedes that the 
veteran suffers from a current bilateral knee disability; 
however, as there is no evidence of an in-service injury and 
no evidence of a medical nexus to connect the veteran's 
current disabilities to his time in service, the veteran's 
claim must fail.  See Hickson, supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current bilateral knee 
disability is related to service.  There is not an 
approximate balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


